Title: To James Madison from John Dawson, 27 October 1788
From: Dawson, John
To: Madison, James


dear Sir
Rich: Monday Ocr. 27. 1788.
Your favour of the 15th. Inst: I receivd in due time.
The attention of the house of delegates, which met on tuesday last has been engag’d chiefly by a long debate respecting Colo Carrington—on friday it was determined by a large majority that he shoud not retain his seat—he is gone to his county and no doubt will be reelected.
Whether Mr. B. Harrison & Mr. B Randolph will be chosen Governor is very doubtfull, altho I much fear it will be the first mention’d, as the back members appear generally in his favour.
Nothing has yet been said respecting the organization of the New Government. I expect it will be brought forward to day, and that the Act for that Purpose will be accompani[e]d with instructions for another general Convention agreably to the Plan proposd by the President of the N. York convention.
We are to meet to day in the New Capitol.
Contrary to the Opinions of almost every person Mayo has compleated his bridge over James river, and a number of waggons have pass’d over on it. The receipts for the few days it has [been] finishd have been from 7. to 10 pounds pr day.
A spraind wrist renders my writing very painful to me & I fear unintelligible to you. With much respect & esteem I am dear Sir Yr. Friend & hm Sert
J Dawson
